Title: From George Washington to Major John Jameson, 7 March 1778
From: Washington, George
To: Jameson, John



Sir
Head Quarters Valley Forge 7th March 1778

Instructions were given a few days ago to Colo. Baylor to proceed to Virginia and in concert with Colo. Bland to purchase a number of Horses fit for the use of Light Dragoons. As the number wanted is considerable, I would wish you to undertake part of this Business. If upon your arrival in Virginia you find you can do it to advantage you are to apply to Colo. Baylor for a Copy of the instructions given to him, by which you are to govern yourself in every respect. Colo. Baylor is also desired to furnish you with money for the purchase upon producing this letter to him. You are to inform me whether you remain in Virginia upon the abovementioned Business, that if you do, Lieut. Colo. Temple may be ordered to join and take charge of the Regiment. If you do not, you will return as soon as the Nature of your private Business will permit. I am &c.

G.W.

